Citation Nr: 0402376	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the child D.A.G. is the veteran's dependent child for 
VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976, 
and from October 1980 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
determined that the child D.A.G. was not the veteran's 
dependent child for VA benefit purposes.  The veteran 
responded with a December 2001 Notice of Disagreement, and 
was sent an April 2002 Statement of the Case by the RO.  He 
then filed an April 2002 VA Form 9, perfecting his appeal of 
this issue.  In May 2003, the veteran testified before a 
hearing officer at the RO.  

The Board also notes that in a February 1999 rating decision, 
the veteran's application to reopen his claim for service 
connection for Wolff-Parkinson-White syndrome was denied.  In 
the same decision, he was also awarded service connection, 
with 10 percent initial ratings, for degenerative changes of 
the right knee and of the lumbar spine.  In August 1999, he 
filed a Notice of Disagreement regarding the denial of his 
application to reopen his service connection claim, 
initiating an appeal of this issue.  However, in a subsequent 
March 2000 rating decision, the veteran was awarded service 
connection for Wolff-Parkinson-White syndrome.  Because the 
veteran was awarded service connection for this disability, 
it is not on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In November 1999, the veteran filed a Notice of Disagreement 
regarding the initial ratings assigned his service-connected 
degenerative arthritis of the low back and of the right knee.  
He was subsequently sent a March 2000 Statement of the Case 
regarding these issues by the RO.  Thereafter, the veteran 
failed to file a timely substantive appeal of these issues; 
thus, these issues are not before the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  D.A.G. was born on February [redacted], 1997, and is currently 
under 18 years of age.  

3.  Evidence has not been presented indicating that D.A.G. is 
either the adopted or the biological child of the veteran.  


CONCLUSION OF LAW

The criteria for recognition of D.A.G. as the veteran's 
dependent child for VA benefit purposes have not been met.  
38 U.S.C.A. §§ 101(4), 1115, 5107 (West 2002); 38 C.F.R. 
§ 3.57 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
filing of the veteran's claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2001 
rating decision, the April 2002 Statement of the Case, and 
the May 2003 Supplemental Statement of the Case, the veteran 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  As the 
disposition of the issue pertaining to effective date turns 
on legal matters, a remand would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing burdens on VA with no benefit flowing 
to the claimant).  Therefore, the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim.

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed in 
the April 2002 Statement of the Case of the evidence that was 
necessary to substantiate his claim.  The appellant has had 
over a year since this document was issued to submit 
additional evidence, and he in fact has done so; therefore, 
there is no indication that further delaying adjudication of 
the appellant's appeal would serve his interests.  

The veteran seeks to establish D.A.G. as his dependent child 
for VA benefits purposes.  If a veteran is receiving VA 
disability compensation at the rate of at least 30 percent, 
as is true in the present case, additional compensation may 
be awarded for dependents, including children.  38 U.S.C.A. 
§ 1115 (West 2002).  

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§ 3.57(a) (2003).  

In the present case, D.A.G.'s birth certificate indicates he 
was born on February [redacted], 1997, is therefore under 18 years of 
age, and meets that part of the pertinent VA regulations.  
The veteran does not contend, and the evidence does not 
suggest, that D.A.G. is the veteran's biological child or 
stepchild.  Therefore, the sole question is whether D.A.G. 
qualifies as the veteran's adopted child.  For the reasons to 
be discussed below, D.A.G. is not, by law, the veteran's 
adopted child, and may not be recognized as a dependent for 
VA benefits purposes.  

For VA purposes, the term "adopted child" means a child 
adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement.  38 C.F.R. 
§ 3.57(c) (2003).  

In support of his claim, the veteran has submitted an April 
2001 order of the Chancery Court of Jackson County, Miss. 
awarding him and his spouse "general guardianship" of 
D.A.G.  According to the court order, the veteran and his 
wife have "legal and physical custody" of the child, 
although the child's biological parents retain rights of 
"reasonable visitation."  

Also in support of his claim, the veteran testified at a May 
2003 personal hearing at the RO.  He stated that over the 
past several years, he and his wife have provided all 
physical, financial, and medical support for D.A.G., and 
raised him as their own.  The veteran stated he would be 
willing to legally adopt D.A.G., but his biological mother 
would not consent to such an adoption.  Nevertheless, D.A.G. 
has been recognized as the veteran's dependent child by other 
federal government agencies, such as the Dept. of Defense, 
for military retiree benefit purposes.  

In reviewing the claim, the Board does not dispute any of the 
facts as presented by the veteran.  Nevertheless, the 
veteran's status as legal guardian of D.A.G. does not qualify 
him as the veteran's dependent child for VA benefits.  
38 C.F.R. § 3.57(c) clearly establishes the criteria by which 
a child is recognized as the adopted child of the veteran, 
and such criteria have not been met in the present case.  The 
veteran has not presented a final decree of adoption, an 
unrescinded interlocutory decree of adoption, or an adoption 
agreement issued by any agency authorized under law to so 
act.  The veteran has also not asserted any such documents 
exist.  While the VA recognizes that D.A.G.'s status as the 
veteran's dependent child has been recognized by other 
governmental agencies, such determinations are nevertheless 
not binding on the VA.  Cf. Faust v. West, 13 Vet. App. 342, 
356 (2000) (finding that the VA may consider, but is not 
bound by, Social Security Administration determinations of 
disability).  Although the veteran is commended for providing 
all physical, financial, and medical support for D.A.G. over 
the past several years, such actions do not, in and of 
themselves, qualify D.A.G. as the veteran's dependent child 
for VA benefit purposes.  

In conclusion, establishment of D.A.G. as the veteran's 
dependent child must be denied, as no evidence has been 
presented that D.A.G. is the veteran's adopted child.  
Because the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law, and the benefit of the doubt 
doctrine does not apply.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Establishment of D.A.G. as the veteran's dependent child for 
VA benefit purposes is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



